Order filed June 14, 2022




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00728-CV
                                    ____________

                        CHARLES A. WATSON, Appellant

                                          V.

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                          Appellees


                       On Appeal from the 270th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2015-28746-C

                                     ORDER

      Appellant’s brief was due May 25, 2022. No brief or motion for extension of
time has been filed.

      Accordingly, we order appellant to file a brief with this court within thirty
(30) days of the date of this order. If appellant fails to do so, the appeal is subject
to dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.